DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amended drawings filed 07/11/2022 overcome the previous drawings objection.
Applicant's arguments filed 07/11/2022 have been fully considered but they are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.
The subject matter of claim 1 was previously rejected as being anticipated by U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”, with FIG. 11A shown below including an n-type semiconductor layer (1) and one or more p-type semiconductor layers (4a-4c):

    PNG
    media_image1.png
    329
    603
    media_image1.png
    Greyscale

Applicant cites paragraph [0018] of Yuda which states:
[0018] According to the semiconductor device of the present invention, the nitride layer is provided between the p-type oxide semiconductor layer and the n-type oxide semiconductor layer. Thus, it is possible to provide a semiconductor device that prevents the p-type oxide semiconductor from being oxidized by oxygen in the n-type oxide semiconductor.
Applicant argues on page 9 that Yuda fails to illustrate the amended language of the one or more p-type semiconductors embedded in the n-type semiconductor layer, to which the Examiner agrees as Yuda shows the nitride layer (7d) between the n-type semiconductor layer (1) and the p-type oxide semiconductor (4a-4c).  However, the Examiner disagrees with Applicant’s statement that one having ordinary skill in the art would not modify Yuda such that “at least a first part of the one or more p-type semiconductor layers is embedded in the n-type semiconductor layer” because of the stated purpose of preventing the p-type oxide semiconductor from being oxidized by oxygen in the n-type oxide semiconductor of Yuda.  One having ordinary skill in the art would recognize that embedding or recessing the p-type oxide semiconductor (4a-4c) into the n-type semiconductor layer requires that a nitride layer (7d) should be present between the n-type semiconductor layer (1) and the recess of the embedded p-type oxide semiconductor (4a-4c).  Claim 1 does not require, for example, that the one or more p-type semiconductors directly contact the n-type semiconductor layer, although such a hypothetical amendment might overcome the obviousness rejection over Yuda as the cited art does not currently teach modifying Yuda to remove the nitride layer (7d). 
The Examiner notes that Applicant teaches embodiments wherein the p-type semiconductor (1) is above the n-type semiconductor (3) and also wherein the p-type semiconductor (1) is embedded in the n-type semiconductor layer (3):

    PNG
    media_image2.png
    317
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    639
    media_image3.png
    Greyscale

and prior art e.g. U.S. Patent Application Publication Number 2013/0032809 A1 to Allen et al. also teaches embodiments wherein a p-type semiconductor (130’’) may either be above (FIGURE 5) the n-type semiconductor layer (114) or (FIGURE 3) wherein the p-type semiconductor layer (116) may be embedded in the n-type semiconductor layer (114):

    PNG
    media_image4.png
    461
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    427
    526
    media_image5.png
    Greyscale

Since prior art generally teaches embedding or recessing the p-type semiconductor layer regions within the n-type semiconductor, claim 1 is rejected as being obvious as detailed below.
 Applicant argues on page 11 with respect to the previous anticipation rejection over U.S. Patent Application Publication Number 2014/0048902 A1 to Raj, “Raj”, that the amended language of the n-type semiconductor including an oxide semiconductor is not anticipated by Raj which the Examiner finds persuasive although moot in view of the obviousness rejection as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5,7,8,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”, in view of U.S. Patent Application Publication Number 2013/0032809 A1 to Allen et al., “Allen”.
Regarding claim 1, Yuda discloses a semiconductor device (FIG. 11A,11B), comprising:
an n-type semiconductor layer (1, ¶ [0102],[0103]);
one or more p-type semiconductors (4c or 4a and 4c together, ¶ [0101],[0104],[0105]); and
an electrode (3, ¶ [0101]), wherein
the one or more p-type semiconductors (4c or 4a and 4c together) are provided between the n-type semiconductor (1) and the electrode (3), 
the n-type semiconductor layer (1) includes an oxide semiconductor as a major component (gallium oxide ¶ [0036]), and
at least a (second) part of the one or more p-type semiconductors (4c or 4a and 4c together) is protruded in (as pictured) the electrode (3).
Yuda fails to clearly teach at least a first part of the one or more p-type semiconductors (4c or 4a and 4c together) is embedded in the n-type semiconductor layer (1).
Allen teaches (e.g. FIGURE 3) wherein one or more p-type semiconductors (116/130, ¶ [0069]) are embedded or recessed into an n-type semiconductor layer (114).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda with the p-type semiconductor (4c or 4a and 4c together) and nitride (7d) embedded or recessed into the n-type semiconductor (1) as taught by Allen in order to optimize the surface area of the p-type semiconductor layer relative to the overall active area (Allen ¶ [0072]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to apply simple substitution of replacing the p-type semiconductor on the surface of the n-type semiconductor with the p-type semiconductor embedded or recessed in the n-type semiconductor with the predictable and desired result of forming a suitable Schottky barrier diode (SBD) device.

Regarding claim 3, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein three p-type semiconductors (FIG. 11B shows three annular rings of outer 4a, middle 4c, and inner 4c) are provided between the n-type semiconductor layer (1) and the electrode (3).

Regarding claim 5, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein the n-type semiconductor layer (1) contains a gallium compound as a major component (gallium oxide ¶ [0036]).

Regarding claim 7, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein the one or more p-type semiconductors (4a,4c) is an oxide semiconductor, and
wherein the oxide semiconductor contains a Group 13 metal (gallium oxide ¶ [0046]).

Regarding claim 8, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein the one or more p-type semiconductors (4a,4c) contains an oxide semiconductor containing gallium (gallium oxide ¶ [0046]).

Regarding claim 13, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein the semiconductor device is a diode (¶ [0107]).

Regarding claim 14, Yuda in view of Allen yields the semiconductor device according to claim 1, and Yuda further teaches wherein the semiconductor device is a Junction barrier Schottky diode (i.e. Schottky anode 3 with PN junction between 1 and 4a,4c ¶ [0101],[0107]-[0110]).

Regarding claim 15, although Yuda in view of Allen yields the semiconductor device according to claim 1, Yuda fails to clearly state wherein the semiconductor device of FIG. 11A,11B is a power device.
However, Yuda teaches the benefit of gallium oxide devices with reduced electric power loss (¶ [0003]) and the importance of power converters and electric power systems (¶ [0002]) and in high power applications (¶ [0005]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda in view of Allen to be integrated into a power device as generally taught by Yuda in order to benefit from the increase electric power and reduce loss (¶ [0003]).

Regarding claim 16, although Yuda in view of Allen yields the semiconductor device according to claim 1, Yuda fails to clearly teach semiconductor system and a power system with the semiconductor device integrated with the power system.
However, Yuda teaches the benefit of gallium oxide devices with reduced electric power loss (¶ [0003]) and the importance of power converters and electric power systems (¶ [0002]) and in high power applications (¶ [0005]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda in view of Allen integrated into a power system as generally taught by Yuda in order to benefit from the increase electric power and reduce loss (¶ [0003]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”, in view of U.S. Patent Application Publication Number 2013/0032809 A1 to Allen et al., “Allen”, as applied to claim 1 above, further in view of U.S. Patent Application Publication Number 2015/0279927 A1 to Hitora et al., “Hitora `927”.
Regarding claim 6, Yuda in view of Allen yields the semiconductor device according to claim 1, and although Yuda teaches wherein the n-type semiconductor layer contains a crystalline oxide semiconductor (monocrystal gallium oxide ¶ [0042]), Yuda fails to clearly state wherein having a corundum structure or a hexagonal structure as a major component.
Hitora `927 teaches corundum-structured crystalline oxide (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda in view of Allen with corundum structure crystalline oxide as taught by Hitora `927 in order to benefit from low resistances (Hitora `927 ¶ [0009],[0010],[0016],[0032],[0045],[0049]).

Regarding claim 9, Yuda in view of Allen yields the semiconductor device according to claim 1, and although Yuda further teaches wherein the one or more p-type semiconductors are oxide semiconductors (¶ [0046]), Yuda fails to clearly anticipates the one or more p-type semiconductors are crystalline oxide semiconductors having a corundum structure or a hexagonal structure.
Hitora `927 teaches corundum-structured crystalline oxide (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda in view of Allen with corundum structure crystalline oxide as taught by Hitora `927 in order to benefit from low resistances (Hitora `927 ¶ [0009],[0010],[0016],[0032],[0045],[0049]).

Claims 1,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0048902 A1 to Raj et al., “Raj”, in view of WO 2016/013554 A1 to Hitora et al. as evidenced by machine translation submitted in IDS dated 06/24/2022, “Hitora `554”.
Examiner’s Note: WO 2016/013554 A1 is commonly owned to FLOSFIA INC. but qualifies as prior art under 35 U.S.C. 102 (a)(1).
Regarding claim 1, Raj discloses a semiconductor device (e.g. FIG. 9, ¶ [0014]-[0019]), comprising:
an n-type semiconductor layer (100, ¶ [0020]);
one or more p-type semiconductors (701, ¶ [0040]-[0044],[0049]); and
an electrode (801, ¶ [0045]-[0049]), wherein
the one or more p-type semiconductors (701) are provided between the n-type semiconductor (100) and the electrode (801), at least a first part of the one or more p-type semiconductors (701) is embedded in (as pictured) the n-type semiconductor layer, and
at least a second part of the one or more p-type semiconductors (701) is protruded (as pictured) in the electrode (801).
Although Raj teaches using a variety of III-V materials (¶ [0035]), Raj fails to clearly teach wherein the n-type semiconductor layer includes an oxide semiconductor as a major component.
Hitora `554 teaches (e.g. Schottky barrier diode (SBD) in FIG. 10) wherein an n-type semiconductor (101a) includes an oxide semiconductor as a major component (Abstract, machine translation page 2 “The crystalline semiconductor film of the present invention is not particularly limited so long as it is a crystalline semiconductor film containing an oxide semiconductor having corundum structure as a main component”, page 3 “preferably contains gallium as a main component […] In the case wherein the oxide semiconductor contains gallium”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Raj with the n-type semiconductor, or the entire semiconductor structure, formed of gallium oxide as taught by Hitora `554 in order to form a device having improved semiconductor characteristics “particularly leakage current suppressed” and “excellent in pressure resistance and heat dissipation” (Hitoria `554 machine translation page 1 paragraph 8).

Regarding claim 10, although Raj in view of Hitora `554 yields the semiconductor device according to claim 1, Raj fails to clearly teach wherein ten or more p-type semiconductors (701) are provided between the n-type semiconductor layer (100) and the electrode (801).
However, Raj shows in FIG. 9 shows nine p-type regions 701 and partial regions on the far left and right.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Raj in view of Hitora `554 with ten or more p-type regions as suggested by Raj since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the number of p-type regions determines the overall size of the diode and therefore operating voltages making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 11, Raj in view of Hitora `554 yields the semiconductor device according to claim 1, and Raj further discloses wherein the one or more p-type semiconductors (701) are epitaxially grown (Abstract, ¶ [0044],[0004],[0006],[0026]) on the n-type semiconductor layer (100).

Regarding claim 12, Raj in view of Hitora `554 yields the semiconductor device according to claim 1, and Raj further discloses wherein the one or more p-type semiconductors (701) include a lateral-growth area (portions extending over 101 as pictured, ¶ [0044]-[0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2018/0315820 A1 to Kub et al. teaches a semiconductor device with beta-gallium oxide as an n-type material (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891